246 F.2d 674
Anna E. GOTTHARDT et al., Appellants,v.George A. ADLUNG, Appellee.
No. 13554.
United States Court of Appeals District of Columbia Circuit.
Argued May 13, 1957.
Decided June 13, 1957.

Mr. O. R. McGuire, Washington, D. C., with whom Mr. Vivian O. Hill and Miss Ivy Lee Buchanan, Washington, D. C., were on the brief, for appellants.
Mr. Arthur J. Hilland, Washington, D. C., for appellee.
Mr. Thomas N. Kindness, Washington, D. C., also entered an appearance for appellee.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellee is the executor of the will of Mamie Ross who died March 10, 1955. The will was executed March 5, 1955. Appellants, beneficiaries under a prior will, filed a caveat contesting the due execution of the will and the testatrix' testamentary capacity, and asserting the will was procured through the fraud, deceit, undue influence, duress and coercion of appellee, and that it was not the last will of the testatrix. The trial court directed a verdict for appellee at the close of appellants' evidence on the issues relating to due execution and fraud and deceit. Thereafter, the jury returned verdicts for the appellee-executor finding that the testatrix had testamentary capacity to execute the will, that appellee had not obtained the will by undue influence, duress or coercion, and that the March 5 instrument was the last will of the testatrix. The District Court entered judgment admitting the will to probate and granting letters testamentary to appellee.


2
On appeal appellants urge as grounds for reversal that the trial judge made erroneous rulings in the admission and exclusion of evidence, that he improperly instructed the jury concerning the law of undue influence and that the appellee's counsel engaged in asserted prejudicial conduct at the trial.


3
We have reviewed appellants' contentions and conclude no error occurred which would warrant our disturbing the judgment appealed from. The judgment of the District Court is therefore


4
Affirmed.